This case reaches us upon petition for *Page 123 
certiorari to review an order entered by the chancellor October 17, 1940, appointing a receiver for the defendants, Dixie Tire Company, Franklin Warehouse Corporation and Flamingo Oil Company.
Such an appointment is within the discretion of the court and we are not convinced that there was abuse of it in this case.
The answers of the principal defendants have been filed and testimony filling approximately seven hundred pages has been taken.
In this situation it seems that the whole case may be submitted on its merits with little delay.
It is the order, therefore, that the petition be denied without prejudice to the right of the defendants or any of them to present against the questions contained in their briefs.
TERRELL, C. J., WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.